OPINION
ROBERTSON, Justice.
After we granted leave to file the petition for writ of mandamus, respondent filed his response. The response, along with numerous exhibits, reveals that Judge Scanlan has scheduled trial for June 10, 1991, to determine the underlying factual issues on various matters, including relator’s contest to the appointment of the guardian of her husband and the character of a substantial estate of the parties.
Since these issues of fact must be determined, it is inappropriate for us to exercise mandamus jurisdiction. Leave to file was improvidently granted.
The order of this court of March 21, 1991, granting motion for leave to file petition for writ of mandamus is withdrawn, as the motion for leave was improvidently granted. The motion for leave to file petition for writ of mandamus is overruled.